Citation Nr: 1206274	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for anaplastic lymphoma, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from March 1965 to May 1966.  This case was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2000 decision by the Waco Department of Veterans Affairs (VA) Regional Office (RO).  In January 2002 a videoconference hearing was held before the undersigned.  The case was before the Board in April 2002, when the Board found that new and material evidence had not been received to reopen a claim of service connection for anaplastic lymphoma, including as secondary to herbicide exposure (the Board characterized the issue to reflect that there was a prior final decision on such claim).

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2003 Order, the Court vacated the April 2002 Board decision, and remanded the matter for readjudication.  Pursuant to the Court's April 2003 Order, the Board remanded the case to the RO in September 2003 for readjudication consistent with the Joint Motion (primarily to provide the veteran notice of the Veteran's Claims Assistance Act of 2000 (VCAA), to "apprise[] [the Veteran] of what evidence, not previously provided, was necessary to substantiate the claim," and to provide him specific notice of his and VA's respective responsibilities in evidence development).  In November 2005, the Board issued a decision which found that new and material evidence had not been received to reopen a claim of service connection for anaplastic lymphoma, including as secondary to herbicide exposure.

The appellant appealed the November 2005 Board decision to the Court.  In November 2006, the Court vacated the Board's decision and remanded the issue to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties, primarily to comply with the Board's September 2003 remand with respect to VCAA notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thereafter, the Board remanded the case to the RO in March 2007 to provide the Veteran adequate notice under the VCAA and in August 2010 to corroborate the Veteran's accounts of exposure to herbicides in service.

The Veteran had perfected an appeal as to the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  TDIU was granted in a January 2008 rating decision.  As that decision represents a full grant of the benefit sought with regard to that issue, it will not be addressed further in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for anaplastic lymphoma is warranted because he was exposed to Agent Orange when the ship on which he was serving, the USS Fort Snelling, was involved in a recovery mission off the coast of Spain, which involved downed aircraft and retrieval of bombs.  He asserts that the downed aircraft may have been involved in bombing over Vietnam and may have had their fuselages contaminated with Agent Orange.  

Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

Here, in 2004 (subsequent to the December 1998 initial rating decision when only a handful of pages from the Veteran's official service personnel file had been provided by the National Personnel Records Center), the Veteran's complete service personnel file has been associated with the claims folders.  These additional service personnel records showed that his duties aboard the USS Fort Snelling consisted of routine deck maintenance.  

In addition, in April 2011 the JSRRC prepared a report for the file after reviewing the ships history of the USS Fort Snelling which provided detailed information regarding the incident involving the downed aircraft and the involvement of the USS Fort Snelling in the recovery operation.  

As an initial matter, the Board finds that these records, the remainder of the service personnel record and the JSRRC report, are relevant to the claim as they address the Veteran's duties on the USS Fort Snelling and they provide further information regarding the incident wherein the Veteran alleges he was exposed to herbicides.

The Board also finds that these records could have been obtained when VA first decided the claim.  With respect to the entire service personnel record, it clearly existed in 1998 and VA had sufficient information to identify it (as evidenced by the fact that several pages from that record were associated with the claims folder when VA first decided the claim).  The Board also finds that the report from the JSRRC could have been obtained when VA first decided the claim because the ships history existed in 1998 (the JSRRC report indicates that the relevant records were created in 1966), and, further, the Veteran provided sufficient information for VA to identify and obtain the JSRRC records when VA first decided the claim as he gave the necessary dates and the name of his ship during his 1999 hearing testimony which he provided in connection with his initial claim.

For these reason, the Veteran's service connection claim is entitled to reconsideration under 38 C.F.R. § 3.156(c).

"When the Board [is prepared to address a claim on the merits] after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially [adjudicates on the merits of] a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  In this case, the Board does not find that it can proceed to decide the merits of the claim as a waiver of initial RO adjudication on the merits has not been received from the Veteran and the Board cannot determine that the claimant would not be prejudiced by proceeding to a decision on the merits. 

Accordingly, the case is REMANDED for the following action:

After any development deemed necessary, review the expanded record, to include any evidence associated with the claims file following the December 2011 supplemental statement of the case and readjudicate the issue on appeal.  The AOJ should specifically adjudicate the merits of the issue of service connection for anaplastic lymphoma since this is a reconsideration and not a claim to reopen. Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

